Case 2:17-cr-00419-AKK-TMP Document 299-5 Filed 10/18/18 Page 1 of 4            FILED
                                                                       2018 Oct-18 PM 03:57
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA
Case 2:17-cr-00419-AKK-TMP Document 299-5 Filed 10/18/18 Page 2 of 4
Case 2:17-cr-00419-AKK-TMP Document 299-5 Filed 10/18/18 Page 3 of 4
Case 2:17-cr-00419-AKK-TMP Document 299-5 Filed 10/18/18 Page 4 of 4
